
  Bosnia and Herzegovina 1995 (rev. 2009)
  
  

  

  


Preamble


Based on respect for human dignity, liberty, and equality,


Dedicated to peace, justice, tolerance, and reconciliation,


Convinced that democratic governmental institutions and fair procedures best produce peaceful relations within a pluralist society,


Desiring to promote the general welfare and economic growth through the protection of private property and the promotion of a market economy,


Guided by the Purposes and Principles of the Charter of the United Nations,


Committed to the sovereignty, territorial integrity, and political independence of Bosnia and Herzegovina in accordance with international law,


Determined to ensure full respect for international humanitarian law,


Inspired by the Universal Declaration of Human Rights, the International Covenants on Civil and Political Rights and on Economic, Social and Cultural Rights, and the Declaration on the Rights of Persons Belonging to National or Ethnic, Religious and Linguistic Minorities, as well as other human rights instruments,


Recalling the Basic Principles agreed in Geneva on September 8, 1995, and in New York on September 26, 1995,


Bosniacs, Croats, and Serbs, as constituent peoples (along with Others), and citizens of Bosnia and Herzegovina hereby determine that the Constitution of Bosnia and Herzegovina is as follows:



Article I. Bosnia and Herzegovina



1. Continuation.


The Republic of Bosnia and Herzegovina, the official name of which shall henceforth be "Bosnia and Herzegovina," shall continue its legal existence under international law as a state, with its internal structure modified as provided herein and with its present internationally recognized borders. It shall remain a Member State of the United Nations and may as Bosnia and Herzegovina maintain or apply for membership in organizations within the United Nations system and other international organizations.



2. Democratic Principles.


Bosnia and Herzegovina shall be a democratic state, which shall operate under the rule of law and with free and democratic elections.



3. Composition.


Bosnia and Herzegovina shall consist of the two Entities, the Federation of Bosnia and Herzegovina and the Republika Srpska (hereinafter "the Entities").



4. Movement of Goods.


Services. Capital. and Persons. There shall be freedom of movement throughout Bosnia and Herzegovina. Bosnia and Herzegovina and the Entities shall not impede full freedom of movement of persons, goods, services, and capital throughout Bosnia and Herzegovina. Neither Entity shall establish controls at the boundary between the Entities.



5. Capital.


The capital of Bosnia and Herzegovina shall be Sarajevo.



6. Symbols.


Bosnia and Herzegovina shall have such symbols as are decided by its Parliamentary Assembly and approved by the Presidency.



7. Citizenship.


There shall be a citizenship of Bosnia and Herzegovina, to be regulated by the Parliamentary Assembly, and a citizenship of each Entity, to be regulated by each Entity, provided that:







a.
All citizens of either Entity are thereby citizens of Bosnia and Herzegovina.






b.
No person shall be deprived of Bosnia and Herzegovina or Entity citizenship arbitrarily or so as to leave him or her stateless. No person shall be deprived of Bosnia and Herzegovina or Entity citizenship on any ground such as sex, race, color, language, religion, political or other opinion, national or social origin, association with a national minority, property, birth or other status.






c.
All persons who were citizens of the Republic of Bosnia and Herzegovina immediately prior to the entry into force of this Constitution are citizens of Bosnia and Herzegovina. The citizenship of persons who were naturalized after April 6, 1992 and before the entry into force of this Constitution will be regulated by the Parliamentary Assembly.






d.
Citizens of Bosnia and Herzegovina may hold the citizenship of another state, provided that there is a bilateral agreement, approved by the Parliamentary Assembly in accordance with Article IV(4)(d), between Bosnia and Herzegovina and that state governing this matter. Persons with dual citizenship may vote in Bosnia and Herzegovina and the Entities only if Bosnia and Herzegovina is their country of residence.






e.
A citizen of Bosnia and Herzegovina abroad shall enjoy the protection of Bosnia and Herzegovina. Each Entity may issue passports of Bosnia and Herzegovina to its citizens as regulated by the Parliamentary Assembly. Bosnia and Herzegovina may issue passports to citizens not issued a passport by an Entity. There shall be a central register of all passports issued by the Entities and by Bosnia and Herzegovina.





Article II. Human Rights and Fundamental Freedoms



1. Human Rights.


Bosnia and Herzegovina and both Entities shall ensure the highest level of internationally recognized human rights and fundamental freedoms. To that end, there shall be a Human Rights Commission for Bosnia and Herzegovina as provided for in Annex 6 to the General Framework Agreement.



2. International Standards.


The rights and freedoms set forth in the European Convention for the Protection of Human Rights and Fundamental Freedoms and its Protocols shall apply directly in Bosnia and Herzegovina. These shall have priority over all other law.



3. Enumeration of Rights.


All persons within the territory of Bosnia and Herzegovina shall enjoy the human rights and fundamental freedoms referred to in paragraph 2 above; these include:







a.
The right to life.






b.
The right not to be subjected to torture or to inhuman or degrading treatment or punishment.






c.
The right not to be held in slavery or servitude or to perform forced or compulsory labor.






d.
The rights to liberty and security of person.






e.
The right to a fair hearing in civil and criminal matters, and other rights relating to criminal proceedings.






f.
The right to private and family life, home, and correspondence.






g.
Freedom of thought, conscience, and religion.






h.
Freedom of expression.






i.
Freedom of peaceful assembly and freedom of association with others.






j.
The right to marry and to found a family.






k.
The right to property.






l.
The right to education.






m.
The right to liberty of movement and residence.





4. Non-Discrimination.


The enjoyment of the rights and freedoms provided for in this Article or in the international agreements listed in Annex I to this Constitution shall be secured to all persons in Bosnia and Herzegovina without discrimination on any ground such as sex, race, color, language, religion, political or other opinion, national or social origin, association with a national minority, property, birth or other status.



5. Refugees and Displaced Persons.


All refugees and displaced persons have the right freely to return to their homes of origin. They have the right, in accordance with Annex 7 to the General Framework Agreement, to have restored to them property of which they were deprived in the course of hostilities since 1991 and to be compensated for any such property that cannot be restored to them. Any commitments or statements relating to such property made under duress are null and void.



6. Implementation.


Bosnia and Herzegovina, and all courts, agencies, governmental organs, and instrumentalities operated by or within the Entities, shall apply and conform to the human rights and fundamental freedoms referred to in paragraph 2 above.



7. International Agreements.


Bosnia and Herzegovina shall remain or become party to the international agreements listed in Annex I to this Constitution.



8. Cooperation.


All competent authorities in Bosnia and Herzegovina shall cooperate with and provide unrestricted access to: any international human rights monitoring mechanisms established for Bosnia and Herzegovina; the supervisory bodies established by any of the international agreements listed in Annex I to this Constitution; the International Tribunal for the Former Yugoslavia (and in particular shall comply with orders issued pursuant to Article 29 of the Statute of the Tribunal); and any other organization authorized by the United Nations Security Council with a mandate concerning human rights or humanitarian law.



Article III. Responsibilities of and Relations Between the Institutions of Bosnia and Herzegovina and the Entities



1. Responsibilities of the Institutions of Bosnia and Herzegovina.


The following matters are the responsibility of the institutions of Bosnia and Herzegovina:







a.
Foreign policy.






b.
Foreign trade policy.






c.
Customs policy.






d.
Monetary policy as provided in Article VII.






e.
Finances of the institutions and for the international obligations of Bosnia and Herzegovina.






f.
Immigration, refugee, and asylum policy and regulation.






g.
International and inter-Entity criminal law enforcement, including relations with Interpol.






h.
Establishment and operation of common and international communications facilities.






i.
Regulation of inter-Entity transportation.






j.
Air traffic control.





2. Responsibilities of the Entities.




a. The Entities shall have the right to establish special parallel relationships with neighboring states consistent with the sovereignty and territorial integrity of Bosnia and Herzegovina.




b. Each Entity shall provide all necessary assistance to the government of Bosnia and Herzegovina in order to enable it to honor the international obligations of Bosnia and Herzegovina, provided that financial obligations incurred by one Entity without the consent of the other prior to the election of the Parliamentary Assembly and Presidency of Bosnia and Herzegovina shall be the responsibility of that Entity, except insofar as the obligation is necessary for continuing the membership of Bosnia and Herzegovina in an international organization.




c. The Entities shall provide a safe and secure environment for all persons in their respective jurisdictions, by maintaining civilian law enforcement agencies operating in accordance with internationally recognized standards and with respect for the internationally recognized human rights and fundamental freedoms referred to in Article II above, and by taking such other measures as appropriate.




d. Each Entity may also enter into agreements with states and international organizations with the consent of the Parliamentary Assembly. The Parliamentary Assembly may provide by law that certain types of agreements do not require such consent.



3. Law and Responsibilities of the Entities and the Institutions.




a. All governmental functions and powers not expressly assigned in this Constitution to the institutions of Bosnia and Herzegovina shall be those of the Entities.




b. The Entities and any subdivisions thereof shall comply fully with this Constitution, which supersedes inconsistent provisions of the law of Bosnia and Herzegovina and of the constitutions and law of the Entities, and with the decisions of the institutions of Bosnia and Herzegovina. The general principles of international law shall be an integral part of the law of Bosnia and Herzegovina and the Entities.



4. Coordination.


The Presidency may decide to facilitate inter-Entity coordination on matters not within the responsibilities of Bosnia and Herzegovina as provided in this Constitution, unless an Entity objects in any particular case.



5. Additional Responsibilities.




a. Bosnia and Herzegovina shall assume responsibility for such other matters as are agreed by the Entities; are provided for in Annexes 5 through 8 to the General Framework Agreement; or are necessary to preserve the sovereignty, territorial integrity, political independence, and international personality of Bosnia and Herzegovina, in accordance with the division of responsibilities between the institutions of Bosnia and Herzegovina. Additional institutions may be established as necessary to carry out such responsibilities.




b. Within six months of the entry into force of this Constitution, the Entities shall begin negotiations with a view to including in the responsibilities of the institutions of Bosnia and Herzegovina other matters, including utilization of energy resources and cooperative economic projects.



Article IV. Parliamentary Assembly


The Parliamentary Assembly shall have two chambers: the House of Peoples and the House of Representatives.



1. House of Peoples.


The House of Peoples shall comprise 15 Delegates, two-thirds from the Federation (including five Croats and five Bosniacs) and one-third from the Republika Srpska (five Serbs).




a. The designated Croat and Bosniac Delegates from the Federation shall be selected, respectively, by the Croat and Bosniac Delegates to the House of Peoples of the Federation. Delegates from the Republika Srpska shall be selected by the National Assembly of the Republika Srpska.




b. Nine members of the House of Peoples shall comprise a quorum, provided that at least three Bosniac, three Croat, and three Serb Delegates are present.



2. House of Representatives.


The House of Representatives shall comprise 42 Members, two- thirds elected from the territory of the Federation, one-third from the territory of the Republika Srpska.




a. Members of the House of Representatives shall be directly elected from their Entity in accordance with an election law to be adopted by the Parliamentary Assembly. The first election, however, shall take place in accordance with Annex 3 to the General Framework Agreement.




b. A majority of all members elected to the House of Representatives shall comprise a quorum.



3. Procedures.




a. Each chamber shall be convened in Sarajevo not more than 30 days after its selection or election.




b. Each chamber shall by majority vote adopt its internal rules and select from its members one Serb, one Bosniac, and one Croat to serve as its Chair and Deputy Chairs, with the position of Chair rotating among the three persons selected.




c. All legislation shall require the approval of both chambers.




d. All decisions in both chambers shall be by majority of those present and voting. The Delegates and Members shall make their best efforts to see that the majority includes at least one-third of the votes of Delegates or Members from the territory of each Entity. If a majority vote does not include one-third of the votes of Delegates or Members from the territory of each Entity, the Chair and Deputy Chairs shall meet as a commission and attempt to obtain approval within three days of the vote. If those efforts fail, decisions shall be taken by a majority of those present and voting, provided that the dissenting votes do not include two-thirds or more of the Delegates or Members elected from either Entity.




e. A proposed decision of the Parliamentary Assembly may be declared to be destructive of a vital interest of the Bosniac, Croat, or Serb people by a majority of, as appropriate, the Bosniac, Croat, or Serb Delegates selected in accordance with paragraph l(a) above. Such a proposed decision shall require for approval in the House of Peoples a majority of the Bosniac, of the Croat, and of the Serb Delegates present and voting.




f. When a majority of the Bosniac, of the Croat, or of the Serb Delegates objects to the invocation of paragraph (e), the Chair of the House of Peoples shall immediately convene a Joint Commission comprising three Delegates, one each selected by the Bosniac, by the Croat, and by the Serb Delegates, to resolve the issue. If the Commission fails to do so within five days, the matter will be referred to the Constitutional Court, which shall in an expedited process review it for procedural regularity.




g. The House of Peoples may be dissolved by the Presidency or by the House itself, provided that the House's decision to dissolve is approved by a majority that includes the majority of Delegates from at least two of the Bosniac, Croat, or Serb peoples. The House of Peoples elected in the first elections after the entry into force of this Constitution may not, however, be dissolved.




h. Decisions of the Parliamentary Assembly shall not take effect before publication.




i. Both chambers shall publish a complete record of their deliberations and shall, save in exceptional circumstances in accordance with their rules, deliberate publicly.




j. Delegates and Members shall not be held criminally or civilly liable for any acts carried out within the scope of their duties in the Parliamentary Assembly.



4. Powers.


The Parliamentary Assembly shall have responsibility for:







a.
Enacting legislation as necessary to implement decisions of the Presidency or to carry out the responsibilities of the Assembly under this Constitution.






b.
Deciding upon the sources and amounts of revenues for the operations of the institutions of Bosnia and Herzegovina and international obligations of Bosnia and Herzegovina.






c.
Approving a budget for the institutions of Bosnia and Herzegovina.






d.
Deciding whether to consent to the ratification of treaties.






e.
Such other matters as are necessary to carry out its duties or as are assigned to it by mutual agreement of the Entities.





Article V. Presidency


The Presidency of Bosnia and Herzegovina shall consist of three Members: one Bosniac and one Croat, each directly elected from the territory of the Federation, and one Serb directly elected from the territory of the Republika Srpska.



1. Election and Term.




a. Members of the Presidency shall be directly elected in each Entity (with each voter voting to fill one seat on the Presidency) in accordance with an election law adopted by the Parliamentary Assembly. The first election, however, shall take place in accordance with Annex 3 to the General Framework Agreement. Any vacancy in the Presidency shall be filled from the relevant Entity in accordance with a law to be adopted by the Parliamentary Assembly.




b. The term of the Members of the Presidency elected in the first election shall be two years; the term of Members subsequently elected shall be four years. Members shall be eligible to succeed themselves once and shall thereafter be ineligible for four years.



2. Procedures.




a. The Presidency shall determine its own rules of procedure, which shall provide for adequate notice of all meetings of the Presidency.




b. The Members of the Presidency shall appoint from their Members a Chair. For the first term of the Presidency, the Chair shall be the Member who received the highest number of votes. Thereafter, the method of selecting the Chair, by rotation or otherwise, shall be determined by the Parliamentary Assembly, subject to Article IV(3).




c. The Presidency shall endeavor to adopt all Presidency Decisions (i.e., those concerning matters arising under Article III(l)(a) - (e)) by consensus. Such decisions may, subject to paragraph (d) below, nevertheless be adopted by two Members when all efforts to reach consensus have failed.




d. A dissenting Member of the Presidency may declare a Presidency Decision to be destructive of a vital interest of the Entity from the territory from which he was elected, provided that he does so within three days of its adoption. Such a Decision shall be referred immediately to the National Assembly of the Republika Srpska, if the declaration was made by the Member from that territory; to the Bosniac Delegates of the House of Peoples of the Federation, if the declaration was made by the Bosniac Member; or to the Croat Delegates of that body, if the declaration was made by the Croat Member. If the declaration is confirmed by a two-thirds vote of those persons within ten days of the referral, the challenged Presidency Decision shall not take effect.



3. Powers.


The Presidency shall have responsibility for:







a.
Conducting the foreign policy of Bosnia and Herzegovina.






b.
Appointing ambassadors and other international representatives of Bosnia and Herzegovina, no more than two-thirds of whom may be selected from the territory of the Federation.






c.
Representing Bosnia and Herzegovina in international and European organizations and institutions and seeking membership in such organizations and institutions of which Bosnia and Herzegovina is not a member.






d.
Negotiating, denouncing, and, with the consent of the Parliamentary Assembly, ratifying treaties of Bosnia and Herzegovina.






e.
Executing decisions of the Parliamentary Assembly.






f.
Proposing, upon the recommendation of the Council of Ministers, an annual budget to the Parliamentary Assembly.






g.
Reporting as requested, but not less than annually, to the Parliamentary Assembly on expenditures by the Presidency.






h.
Coordinating as necessary with international and nongovernmental organizations in Bosnia and Herzegovina.






i.
Performing such other functions as may be necessary to carry out its duties, as may be assigned to it by the Parliamentary Assembly, or as may be agreed by the Entities.





4. Council of Ministers.


The Presidency shall nominate the Chair of the Council of Ministers, who shall take office upon the approval of the House of Representatives. The Chair shall nominate a Foreign Minister, a Minister for Foreign Trade, and other Ministers as may be appropriate, who shall take office upon the approval of the House of Representatives.




a. Together the Chair and the Ministers shall constitute the Council of Ministers, with responsibility for carrying out the policies and decisions of Bosnia and Herzegovina in the fields referred to in Article III(1), (4), and (5) and reporting to the Parliamentary Assembly (including, at least annually, on expenditures by Bosnia and Herzegovina).




b. No more than two-thirds of all Ministers may be appointed from the territory of the Federation. The Chair shall also nominate Deputy Ministers (who shall not be of the same constituent people as their Ministers), who shall take office upon the approval of the House of Representatives.




c. The Council of Ministers shall resign if at any time there is a vote of no-confidence by the Parliamentary Assembly.



5. Standing Committee.




a. Each member of the Presidency shall, by virtue of the office, have civilian command authority over armed forces. Neither Entity shall threaten or use force against the other Entity, and under no circumstances shall any armed forces of either Entity enter into or stay within the territory of the other Entity without the consent of the government of the latter and of the Presidency of Bosnia and Herzegovina. All armed forces in Bosnia and Herzegovina shall operate consistently with the sovereignty and territorial integrity of Bosnia and Herzegovina.




b. The members of the Presidency shall select a Standing Committee on Military Matters to coordinate the activities of armed forces in Bosnia and Herzegovina. The Members of the Presidency shall be members of the Standing Committee.



Article VI. Constitutional Court



1. Composition.


The Constitutional Court of Bosnia and Herzegovina shall have nine members.




a. Four members shall be selected by the House of Representatives of the Federation, and two members by the Assembly of the Republika Srpska. The remaining three members shall be selected by the President of the European Court of Human Rights after consultation with the Presidency.




b. Judges shall be distinguished jurists of high moral standing. Any eligible voter so qualified may serve as a judge of the Constitutional Court. The judges selected by the President of the European Court of Human Rights shall not be citizens of Bosnia and Herzegovina or of any neighboring state.




c. The term of judges initially appointed shall be five years, unless they resign or are removed for cause by consensus of the other judges. Judges initially appointed shall not be eligible for reappointment. Judges subsequently appointed shall serve until age 70, unless they resign or are removed for cause by consensus of the other judges.




d. For appointments made more than five years after the initial appointment of judges, the Parliamentary Assembly may provide by law for a different method of selection of the three judges selected by the President of the European Court of Human Rights.



2. Procedures.




a. A majority of all members of the Court shall constitute a quorum.




b. The Court shall adopt its own rules of court by a majority of all members. It shall hold public proceedings and shall issue reasons for its decisions, which shall be published.



3. Jurisdiction.


The Constitutional Court shall uphold this Constitution.




a. The Constitutional Court shall have exclusive jurisdiction to decide any dispute that arises under this Constitution between the Entities or between Bosnia and Herzegovina and an Entity or Entities, or between institutions of Bosnia and Herzegovina, including but not limited to:







•
Whether an Entity's decision to establish a special parallel relationship with a neighboring state is consistent with this Constitution, including provisions concerning the sovereignty and territorial integrity of Bosnia and Herzegovina.






•
Whether any provision of an Entity's constitution or law is consistent with this Constitution.




Disputes may be referred only by a member of the Presidency, by the Chair of the Council of Ministers, by the Chair or a Deputy Chair of either chamber of the Parliamentary Assembly, by one-fourth of the members of either chamber of the Parliamentary Assembly, or by one-fourth of either chamber of a legislature of an Entity.




b. The Constitutional Court shall also have appellate jurisdiction over issues under this Constitution arising out of a judgment of any other court in Bosnia and Herzegovina.




c. The Constitutional Court shall have jurisdiction over issues referred by any court in Bosnia and Herzegovina concerning whether a law, on whose validity its decision depends, is compatible with this Constitution, with the European Convention for Human Rights and Fundamental Freedoms and its Protocols, or with the laws of Bosnia and Herzegovina; or concerning the existence of or the scope of a general rule of public international law pertinent to the court's decision.



4. Brcko District of Bosnia and Herzegovina.


The Brcko District of Bosnia and Herzegovina, existing under the sovereignty of Bosnia and Herzegovina and falling under the responsibility of the institutions of Bosnia and Herzegovina as arising from the Constitution, which territory is jointly owned by the Entities, shall be a local self-government unit with own institutions, laws and regulations, and powers and statute laid down finally in the decisions of the Arbitration Tribunal for the Dispute over the Inter-Entity Boundary Line in Brcko Area. Relations between the Brcko District of Bosnia and Herzegovina and the institutions of Bosnia and Herzegovina and the Entities may be additionally specified by law enacted by the Parliamentary Assembly of Bosnia and Herzegovina.


The Constitutional Court of Bosnia and Herzegovina shall have jurisdiction to decide any dispute in relation to the protection of the established status and powers of the Brcko District of Bosnia and Herzegovina that arises under this Constitution and decisions of the Arbitration Tribunal between an Entity or Entities and the Brcko District of Bosnia and Herzegovina or between Bosnia and Herzegovina and the Brcko District of Bosnia and Herzegovina.


Any such dispute may be referred by a majority of representatives of the Assembly of the Brcko District of Bosnia and Herzegovina including at least one fifth of the members elected from amongst each constituent people.



5. Decisions.


Decisions of the Constitutional Court shall be final and binding.



Article VII. Central Bank


There shall be a Central Bank of Bosnia and Herzegovina, which shall be the sole authority for issuing currency and for monetary policy throughout Bosnia and Herzegovina.




1. The Central Bank's responsibilities will be determined by the Parliamentary Assembly. For the first six years after the entry into force of this Constitution, however, it may not extend credit by creating money, operating in this respect as a currency board; thereafter, the Parliamentary Assembly may give it that authority.




2. The first Governing Board of the Central Bank shall consist of a Governor appointed by the International Monetary Fund, after consultation with the Presidency, and three members appointed by the Presidency, two from the Federation (one Bosniac, one Croat, who shall share one vote) and one from the Republika Srpska, all of whom shall serve a six-year term. The Governor, who shall not be a citizen of Bosnia and Herzegovina or any neighboring state, may cast tie-breaking votes on the Governing Board.




3. Thereafter, the Governing Board of the Central Bank of Bosnia and Herzegovina shall consist of five persons appointed by the Presidency for a term of six years. The Board shall appoint, from among its members, a Governor for a term of six years.



Article VIII. Finances




1. The Parliamentary Assembly shall each year, on the proposal of the Presidency, adopt a budget covering the expenditures required to carry out the responsibilities of institutions of Bosnia and Herzegovina and the international obligations of Bosnia and Herzegovina.




2. If no such budget is adopted in due time, the budget for the previous year shall be used on a provisional basis.




3. The Federation shall provide two-thirds, and the Republika Srpska one-third, of the revenues required by the budget, except insofar as revenues are raised as specified by the Parliamentary Assembly.



Article IX. General Provisions




1. No person who is serving a sentence imposed by the International Tribunal for the Former Yugoslavia, and no person who is under indictment by the Tribunal and who has failed to comply with an order to appear before the Tribunal, may stand as a candidate or hold any appointive, elective, or other public office in the territory of Bosnia and Herzegovina.




2. Compensation for persons holding office in the institutions of Bosnia and Herzegovina may not be diminished during an officeholder's tenure.




3. Officials appointed to positions in the institutions of Bosnia and Herzegovina shall be generally representative of the peoples of Bosnia and Herzegovina.



Article X. Amendment



1. Amendment Procedure.


This Constitution may be amended by a decision of the Parliamentary Assembly, including a two-thirds majority of those present and voting in the House of Representatives.



2. Human Rights and Fundamental Freedoms.


No amendment to this Constitution may eliminate or diminish any of the rights and freedoms referred to in Article II of this Constitution or alter the present paragraph.



Article XI. Transitional Arrangements


Transitional arrangements concerning public offices, law, and other matters are set forth in Annex II to this Constitution.



Article XII. Entry into Force




1. This Constitution shall enter into force upon signature of the General Framework Agreement as a constitutional act amending and superseding the Constitution of the Republic of Bosnia and Herzegovina.




2. Within three months from the entry into force of this Constitution, the Entities shall amend their respective constitutions to ensure their conformity with this Constitution in accordance with Article III(3)(b).



Annex I. Additional Human Rights Agreements To Be Applied In Bosnia And Herzegovina




1. 1948 Convention on the Prevention and Punishment of the Crime of Genocide




2. 1949 Geneva Conventions I-IV on the Protection of the Victims of War, and the 1977 Geneva Protocols I-II thereto




3. 1951 Convention relating to the Status of Refugees and the 1966 Protocol thereto




4. 1957 Convention on the Nationality of Married Women




5. 1961 Convention on the Reduction of Statelessness




6. 1965 International Convention on the Elimination of All Forms of Racial Discrimination




7. 1966 International Covenant on Civil and Political Rights and the 1966 and 1989 Optional Protocols thereto




8. 1966 Covenant on Economic, Social and Cultural Rights




9. 1979 Convention on the Elimination of All Forms of Discrimination against Women




10. 1984 Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment




11. 1987 European Convention on the Prevention of Torture and Inhuman or Degrading Treatment or Punishment




12. 1989 Convention on the Rights of the Child




13. 1990 International Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families




14. 1992 European Charter for Regional or Minority Languages




15. 1994 Framework Convention for the Protection of National Minorities



Annex II. Transitional Arrangements



1. Joint Interim Commission.




a. The Parties hereby establish a Joint Interim Commission with a mandate to discuss practical questions related to the implementation of the Constitution of Bosnia and Herzegovina and of the General Framework Agreement and its Annexes, and to make recommendations and proposals.




b. The Joint Interim Commission shall be composed of four persons from the Federation, three persons from the Republika Srpska, and one representative of Bosnia and Herzegovina.




c. Meetings of the Commission shall be chaired by the High Representative or his or designee.



2. Continuation of Laws.


All laws, regulations, and judicial rules of procedure in effect within the territory of Bosnia and Herzegovina when the Constitution enters into force shall remain in effect to the extent not inconsistent with the Constitution, until otherwise determined by a competent governmental body of Bosnia and Herzegovina .



3. Judicial and Administrative Proceedings.


All proceedings in courts or administrative agencies functioning within the territory of Bosnia and Herzegovina when the Constitution enters into force shall continue in or be transferred to other courts or agencies in Bosnia and Herzegovina in accordance with any legislation governing the competence of such courts or agencies.



4. Offices.


Until superseded by applicable agreement or law, governmental offices, institutions, and other bodies of Bosnia and Herzegovina will operate in accordance with applicable law.



5. Treaties.


Any treaty ratified by the Republic of Bosnia and Herzegovina between January 1, 1992 and the entry into force of this Constitution shall be disclosed to Members of the Presidency within 15 days of their assuming office; any such treaty not disclosed shall be denounced. Within six months after the Parliamentary Assembly is first convened, at the request of any member of the Presidency, the Parliamentary Assembly shall consider whether to denounce any other such treaty.

